Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6, 10, 14-19, 21-22 is pending.
	Applicants response filed 3/1/2021 has been received and entered in the application.

Action Summary
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (XP-002754924), Baldacci (EP 2799074) and in view of Marcussen (U.S. Patent 6,455,052) all are of record is maintained with modifications due to amendment of claims as well as newly added claims 21-22 is maintained with modifications due to applicants amendment of claims.
Claims 1-19 and 21-22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 15/575278 (reference application) is withdrawn due to application 15/575278 is now abandon.

Response to Arguments


	Applicant argues that Huang does not provide a clear and unambiguous disclosure that iron bis-glycinate chelate is indeed used. This argument has been fully considered but has not been found persuasive. Huang teaches an oral water soluble glycine chelates ferric spray drying, it is amino acid chelate compound that prepares technical field as an iron supplement. Huang teaches that in the spray drying in the spray drying tower finally, thus obtain oxidation resistance and product fine in resistance to water soak. The amino add content of the product is up to 31.30% after spraying dry, the total iron content is up to 7,17%, the Inferior iron level is up to 5.89%, does not almost have free iron, the oxidation resistance, resistance to water soak and all excellent glycine after drying under vacuum of water-solubility chelated iron product of 

Applicants argue that Baldacci does not teach or suggest combining iron bis-chelate and sodium alginate. This argument has been fully. Huang teaches that in the spray drying in the spray drying tower finally, thus obtain oxidation resistance and product fine in resistance to water soak. The amino add content of the product is up to 31.30% after spraying dry, the total iron content is up to 7,17%, the Inferior iron level is up to 5.89%, does not almost have free iron, the oxidation resistance, resistance to water soak and all excellent glycine after drying under vacuum of water-solubility chelated iron 

Applicant argue that Marcussen does not teach or suggest mixing alginic acid with a drug substance such as iron bis-glycinate. This argument has been fully considered but has not been found persuasive. Additionally, Baldacci does not teach or suggest combining iron bis-chelate and sodium alginate. This argument has been fully considered but has not been found persuasive. First, the instant claims are drawn to a method for treating sideropenic not a method of preparing a composition.  Second, Huang teaches that in the spray drying in the spray drying tower finally, thus obtain oxidation resistance and product fine in resistance to water soak. The amino add content of the product is up to 31.30% after spraying dry, the total iron content is up to 7,17%, the Inferior iron level is up to 5.89%, does not almost have free iron, the oxidation resistance, resistance to water soak and all excellent glycine after drying under vacuum of water-solubility chelated iron product of the product. Huang teaches that a ferrous chelate compound glycine can be prepare by the method of Zhang, CN1280260C.  Zhang, throughout translation at p.  describes a ferrous glycinate chelate, methods of making and using. Zhang, at p. 4, teaches that ferrous glycine has the best molecular structure for intestinal absorption and it is more easily absorbed by the body. Glycine chelated ferrous iron is an excellent iron supplement compound. Zhang at p. 5, teaches that research shows that the compound amino acid can significantly promote the absorption of iron, and that the biological potency 

Applicants argue that the cited art teaches away from the invention as demonstrated by Horniblow which teaches that "alginate inhibit iron transport throught 

Applicant further argue that in view of European Food Safety Authority (EFSA Journal 2006), iron bis-glycinate chelate passes the stomach unaltered because "Studies in simulated gastric juice indicate that ferrous bisglycinate is stable in the stomach as a result of its buffering capacity"; see page 5 at the bottom. Consequently, the skilled person would have had no reason to coat it with an enteric coating and, in particular, with alginic acid (whether with or without binding agent). This argument has been fully considered but has not been found convincing. The cited art disclose by applicants merely asserts that ferrous bisglycinate is stable in simulated gastric juices, thus implying that a coating may not be needed. However, this is not teaching away, merely another possible way of administering ferrous bisglycinate to a subject. This is not a teaching away from the cited art.

Applicant's remarks constitute an analysis of Huang, Zhang, Ashmead, Baldacci and Marcussen  individually, without considering how the references were combined. 




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10, 14-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (XP-002754924), Baldacci (EP 2799074) and in view of Marcussen (U.S. Patent 6,455,052) all are of record in view of Zhang, CN 1280260C, Ashmead (Archivos Latinoamericanos de Nutricion, Suplemento vol. 51, No. 1, 2001, pp. 13-21).
Huang teaches a oral water soluble glycine chelates ferric spray drying, it is amino acid chelate compound that prepares technical field as an iron supplement. To reach water-solubility, add right amount of dissolving in the good glycine chelated iron that require already this invention, add maltodextrin, anticaking agent and compound antioxidant, homogenize at certain pressure, in the spray drying in the spray drying tower finally, thus obtain oxidation resistance and product fine in resistance to water soak. The amino add content of the product is up to 31.30% after spraying dry, the total iron content is up to 7,17%, the Inferior iron level is up to 5.89%, does not almost have free iron, the oxidation resistance, resistance to water soak and all excellent glycine after drying under vacuum of water-solubility chelated iron product of the product.  lt can be with the industrial large-scale production that there are the present inventive processes, operate simple technological process, the cost is lower, the stable, convenient advantage of keeping etc. of the product quality (abstract).   A water soluble glycine chelates ferric spray drying, its characteristic is to add maltodextrin, anticaking agent and compound antioxidant in the already water-soluble glycine chelated iron, homogenize at certain pressure, in the spray drying in the spray drying tower finally, the process conditions are:  (1 )it is 1.25:1-1:125 that maltodexirin and glycine chelates the ferric quality ratio; (2}Antioxidant applies antiscorbutic vitamin, his consumption is 1.15%~1.35% of glycine chelated iron quality; (3) Anticaking agent applies avicel, his consumption is 1 % of glycine cheiated iron quality; (4) It is 20%-3G% to select and total the content of solid that quality counts with glycine chelated iron and 
Huang does not specifically teach the “bis” portion of the iron glycinate chelate nor alginic acid. Huang does not specifically teach anemia (sideropenic anemia)
Baldacci teaches the solid oral forms the iron bis-gly-chelate according to the invention is administered at an amount varying from 5 to 200 mg per day {corresponding to from 1 to 40 mg of iron ion}, preferable from 10 to 100 mg per day (abstract).   Baldacci teaches that the anemia is sideropenic anemia (claim 7).
Marcussen teaches a oral composition for forming an enteric coating on a tablet, capsule or pellet for oral ingestion includes a liquid mixture of alginic acid particles dispersed in an aqueous solution of a binding agent (abstract).  Marcussen teaches a composition 2 of sodium alginate 2.7% Purified water 97% Olive oil 0.15%.  Marcussen teaches that enteric coating may be used for avoiding irritation of or damage to the mucous membrane of the stomach caused by substances contained in the oral preparation, and for counteracting or preventing formation or release of substances having an unpleasant odor or taste in the stomach. Finally, such coatings can be used for preventing nausea or vomiting on intake of oral preparations (column 1, lines 31-37). Marcussen discloses at col. 2, lines 6-26, teaches that forming a coating of alginic acid 
Zhang, throughout translation at p.  describes a ferrous glycinate chelate, methods of making and using. Zhang, at p. 4, teaches that ferrous glycine has the best molecular structure for intestinal absorption and it is more easily absorbed by the body. Glycine chelated ferrous iron is an excellent iron supplement compound. Zhang at p. 5, teaches that research shows that the compound amino acid can significantly promote the absorption of iron, and that the biological potency of ferrous glycinate was higher than that of ferrous sulfate.
Ashmead throughout the review and particularly at 14, last two paragraphs, teaches that a nutritionally viable iron amino acid chelate must remain intact in the gastrointestinal tract prior to absorption. The chelate should be sufficiently strong to pass through the acid pH of the stomach into the duodenum and still provide reasonable protection of the iron from unwanted chemical reactions. Radioactive isotope studies have demonstrated that once the iron amino acid chelate has been absorbed into the mucosal tissue, its stability constant is low enough to allow hydrolyzation of the chelate with subsequent transport of the iron to tissues. Ashmead at p. 16, left column, teaches administering 30 mg of iron to test the treatment of anemia in adolescents.

It would have been obvious to one of ordinary skills in the art to incorporate sodium alginic acid as an enteric coating to ferrous bis-glycinate by means of spray drying for the treatment of sideropenic anemia. One would have been motivated to incorporate sodium alginic acid because it is known in the art that forming a coating of alginic acid particles is resistant to the influence of gastric juice, which dissolves under neutral or basic conditions. This is due to the fact that alinic acid is insoluble in acids and soluble in basic or neutral media as taught by Marcussen. And that a nutritionally viable iron amino acid chelate must remain intact in the gastrointestinal tract prior to absorption. The chelate should be sufficiently strong to pass through the acid pH of the stomach into the duodenum and still provide reasonable protection of the iron from unwanted chemical reactions as taught by Ashmead.  And that alginic aicd is useful as enteric coating to be used for avoiding irritation of or damage to the mucous membrane of the stomach caused by substances contained in the oral preparation, and for counteracting or preventing formation or release of substances having an unpleasant 
With regards to the molecular weight of the alginic aicd, this is deemed a property of alginic aicd.  Therefore, sodium alginic acid would possess the molecular weight between 10,000 and 350,0000 Da with a reasonable expectation of success absence evidence to the contrary.  Additionally, the limitation of “density” of the product as instantly claimed, is deemed a property of said product.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	With regards to the ratios, it is reasonable that the within the cited art of a ratio of 1-2:1-3 as taught by Huang, which falls within the “more preferable” ratio of the instant claims. Since the art is semi silent to the specific ratio of bis-gly-chelate to sodium alginate, it would have been obvious to have at minimum of a 1:1 ratio which is within the same ratio as disclosed by the cited art.  The amounts of active agents to be used, no unobviousness is seen in the ratio claimed because once a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
	With regards to the antioxidants concentration being preferable lower than 0.3%, Huange teaches that the Antioxidant applies antiscorbutic vitamin, the choice of its consumption, from 0.5% to 2%.  It would have been obvious to one of ordinary skills to optimize the antioxidants since is taught in the art of 0.5%.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  
	With regards to the dosage of about 2 mg to about 35 mg; Baldacci teaches the solid oral forms the iron bis-gly-chelate according to the invention is administered at an amount varying from 5 to 200 mg per day {corresponding to from 1 to 40 mg of iron ion}, preferable from 10 to 100 mg per day (abstract).  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.  Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
  
	
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 1, 6, 10, 14-19, 21-22 is rejected.
No claims are allowed.

Communication



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        /MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624